Hoffman, Presiding Judge,
dissenting.
{¶ 47} While I acknowledge and agree with the majority that appellant is indirectly challenging the trial court’s interlocutory order denying a change of venue, I nevertheless disagree with its decision to dismiss this appeal for want of a final, appealable order.
{¶ 48} It is well settled that the appointment of a receiver is a final, appealable order. Jamestown Village Condominium Owners Assn. v. Market Media Research, Inc. (1994), 96 Ohio App.3d 678, 645 N.E.2d 1265; Mandalaywala v. Zaleski (1997), 124 Ohio App.3d 321, 706 N.E.2d 344; Community First Bank & Trust v. Dafoe, 108 Ohio St.3d 472, 2006-Ohio-1503, 844 N.E.2d 825,
{¶ 49} Because appellant’s claim of error in the appointment of the receiver is based solely on the claim of improper venue, I would find that that claim is insufficient, as a matter of law, to reverse the trial court’s appointment of a receiver; therefore, I would affirm the trial court’s decision.